Citation Nr: 0833565	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 17, 
2000, for service connection for schizophrenia, to include as 
on the basis of clear and unmistakable error (CUE) in a 
November 26, 1982, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from June 1974 
to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 26, 1982, rating decision denied 
service connection for a nervous condition, to include 
paranoid schizophrenia.  

2.  The veteran's request to reopen his claim of entitlement 
to service connection for paranoid schizophrenia was received 
on October 11, 2000.

3.  A February 2005 rating decision granted service 
connection for schizophrenia effective from October 17, 2000.

4.  The November 26, 1982, rating decision considered the 
applicable law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The November 26, 1982, rating decision which denied 
entitlement to service connection for a nervous condition, to 
include paranoid schizophrenia, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 3.105(a) (2007).

2.  The criteria for an effective date of October 11, 2000, 
and no earlier, for service connection for schizophrenia have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 ET SEQ. (West 2002 & Supp. 
2007) has no applicability in determining whether there was 
clear and unmistakable error in decisions by the Board.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  More 
recently, the Court concluded that the VCAA is not applicable 
to CUE matters related to RO rating decisions.  Parker v. 
Principi, 15 Vet. App. 407 (2002).

Regarding the veteran's claim for an earlier effective date 
on a basis other than CUE, the Board observes that an October 
2006 letter provided sufficient notice in accordance with the 
VCAA.  This letter notified the veteran what information and 
evidence is necessary to substantiate his claim for an 
earlier effective date, which information and evidence VA 
will obtain, and which information and evidence the veteran 
is expected to provide.  Following receipt of this letter, 
the veteran submitted additional argument, and his claim was 
readjudicated in an August 2007 statement of the case.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  Under these 
circumstances, the Board is satisfied that the veteran was 
provided a meaningful opportunity to participate in the 
adjudicatory process and that there is no prejudice to the 
veteran in the Board proceeding with its decision at this 
time.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefore.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1).

Title 38 of the Code of Federal Regulations (2007) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2007).

Under 38 C.F.R. § 3.105(a) (2007), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

The veteran seeks an effective date earlier than October 17, 
2000, for service connection for schizophrenia, to include as 
on the basis of CUE in a November 26, 1982, rating decision.  
In his September 2006 notice of disagreement, the veteran 
asserts that he is entitled to an earlier effective date for 
the establishment of service connection for schizophrenia.  
Namely, he contends that the evidence of record at the time 
of the November 1982 rating decision was sufficient to 
substantiate his claim of service connection and that the 
proper effective date is July 14, 1982, the date his original 
claim of entitlement to service connection was received.  See 
VA Form 9 received September 22, 2006.  

A. CUE in November 1982 RO Rating Decision

The November 26, 1982, RO rating decision indicates that 
service connection was denied because the evidence of record 
did not show that the onset of the veteran's nervous 
condition, diagnosed as schizophrenia in January 1979, had 
its onset while on active military service or within the one 
year presumptive period.  The veteran did not appeal this 
decision.  Absent a showing of CUE, the decision is final and 
not subject to revision on the same factual basis.  38 C.F.R. 
§ 3.105(a).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The laws and regulations in effect at the time of the 
November 1982 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 310 (1982); 38 C.F.R. § 3.303 (1982).  
The law also provided that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1982).  Finally, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 312 (1982); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1982).  

The November 26, 1982, rating decision which denied service 
connection for a nervous condition, to include paranoid 
schizophrenia, reflects that the evidence of record at such 
time included the veteran's service treatment records and 
post-service VA treatment records.  Service treatment records 
fail to show any treatment for psychiatric complaints during 
service.  However, the veteran reported feelings of 
"depression or excessive worry" at his August 1975 
separation examination.  Clinical examination was noted to be 
normal; the examiner indicated a personal history of 
"depression, mild, untreated."  Post-service, the earliest 
medical evidence of psychiatric problems is a January 1979 VA 
mental health consult.  The veteran reported a two week 
history of "doing some strange things he didn't 
understand."  The diagnosis was schizophrenia.  The veteran 
was again treated at VA for paranoid schizophrenia in June 
1982 when he reported hallucinations.  

The veteran asserts that the evidence of record at the time 
of the October 1971 rating decision clearly establishes that 
his schizophrenia began during his active military service.  
However, the Board fails to find the rating action 
undebatably erroneous.  In this regard, at the time of the 
November 1982 rating decision, the competent medical evidence 
demonstrated that the veteran had subjective complaints of 
depression during service with no formal diagnosis or 
treatment, no evidence of psychiatric complaints or treatment 
for nearly four years after service, and a diagnosis of 
schizophrenia in January 1979 following self-reported 
"strange" behavior for two weeks.  Under these 
circumstances, the determination made by the RO in October 
1971 was reasonable with respect to the facts shown, and the 
law was not misapplied.  Additionally, implicit in the 
veteran's argument is the intimation that VA did not properly 
weigh the evidence.  However, disagreement with how the facts 
were weighed or evaluated does not constitute CUE.  Russell, 
at 311.  In sum, the evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, clear and unmistakable 
error is not established.

B. Earlier Effective Date

In the absence of CUE in the November 1982 RO rating 
decision, the veteran is not entitled to an effective date of 
July 14, 1982, the date his original claim for entitlement to 
service connection for schizophrenia was received.  38 C.F.R. 
§ 3.105(a).  Following the November 1982 rating decision, no 
correspondence that might be interpreted as a claim to reopen 
his previously disallowed claim for service connection for 
schizophrenia was received until October 11, 2000.  Under 
these circumstances, the earliest effective date allowable by 
law is October 11, 2000.  38 C.F.R. § 3.400(q)(2) (2007).  

The Board notes that the veteran was granted service 
connection for schizophrenia effective October 17, 2000.  
However, the date stamp on the veteran's claim to reopen is 
clearly October 11, 2000.  Since the effective date assigned 
by the RO is only six days after the date allowable by law, 
it appears that the effective date assigned may represent 
nothing more than a clerical error.  Yet, while the error is 
regrettable, the Board observes that it did not result in any 
prejudice to the veteran because an effective date of October 
11, 2000, will not result in any retroactive benefits paid to 
the veteran.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2007) (payment of monetary benefits may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective).  
Nevertheless, the veteran is entitled to the proper effective 
date for his award.  As such, an effective date of October 
11, 2000, and no earlier, is granted.



	(CONTINUED ON NEXT PAGE)

ORDER

The November 26, 1982, rating decision that denied the 
veteran's claim of entitlement to service connection for a 
nervous condition, to include paranoid schizophrenia, was not 
clearly and unmistakably erroneous, and the appeal of this 
issue is denied.

An effective date of October 11, 2000, and no earlier, is 
granted for the award of service connection for 
schizophrenia, subject to the laws and regulations governing 
the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


